

116 HR 4834 IH: Patient Parity Protection Act of 2019
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4834IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Gottheimer (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for an exception to the definition of an
			 off-campus outpatient department of a provider under the Medicare program
			 for certain departments of a provider if such provider was forced to
			 relocate its campus.
	
 1.Short titleThis Act may be cited as the Patient Parity Protection Act of 2019. 2.Providing for an exception to the definition of an off-campus outpatient department of a provider under the Medicare program to account for forced campus relocations of providersSection 1833(t)(21)(B) of the Social Security Act (42 U.S.C. 1395l(t)(21)(B)) is amended by adding at the end the following new clause:
			
 (ix)Exception for on-campus departments converted to off-campus departmentsFor purposes of paragraph (1)(B)(v) and this paragraph and with respect to applicable items and services furnished during 2020 or a subsequent year, the term off-campus outpatient department of a provider also shall not include a department of a provider (as so defined) that is not described in clause (ii) if—
 (I)the Secretary receives from the provider an attestation (pursuant to section 413.65(b)(3) of title 42, Code of Federal Regulations) not later than 60 days after the date of the enactment of this clause that such department met the requirements of a department of a provider located on the campus (as defined in such section 413.65(a)(2)) of such provider or within the distance (described in such definition of campus) from a remote location of a hospital facility (as defined in such section 413.65(a)(2)) specified in such section 413.65 as of November 1, 2015;
 (II)such provider was forced to relocate its campus (as so defined) from the location of such campus as of November 1, 2015, due to such campus’ inability to meet the health care needs of such provider’s patient population, as demonstrated by a certificate of need or equivalent approval document issued by the State agency licensing such provider at such location; and
 (III)the department continues to furnish applicable items and services at the same address at which such items and services were furnished as of November 1, 2015..
		